Case 1:17-cv-00275-LPS Document 395 Filed 12/02/19 Page 1 of 4 PageID #: 14838



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

PACIFIC BIOSCIENCES OF CALIFORNIA, )
INC.,                              )
                                   )
                 Plaintiff,        )                  C.A. No. 17-275 (LPS)
                                   )                  C.A. No. 17-1353 (LPS)
       v.                          )
                                   )
OXFORD NANOPORE TECHNOLOGIES,      )
INC. and OXFORD NANOPORE           )
TECHNOLOGIES, LTD.,                )                  REDACTED -
                                   )                  PUBLIC VERSION
                 Defendants.       )

                   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

               Pursuant to Federal Rule of Civil Procedure 56, Defendants Oxford Nanopore

Technologies, Inc. and Oxford Nanopore Technologies, Ltd. (collectively, “ONT”) move for

summary judgment, as follows:

               1.     Pursuant to Fed. R. Civ. P. 56, ONT moves for summary judgment of

invalidity of U.S. Patent No. 9,678,056.

               2.     Pursuant to Fed. R. Civ. P. 56, ONT moves for summary judgment of no

infringement of U.S. Patent Nos. 9,546,400 and 9,772,323 to the extent the ONT accused

products use the

               3.     Pursuant to Fed. R. Civ. P. 56, ONT moves for summary judgment of no

infringement of U.S. Patent No. 9,738,929 by ONT’s                      technology.

               4.     Pursuant to Fed. R. Civ. P. 56, ONT moves for summary judgment that

certain prior art references were publicly available under 35 U.S.C. § 102.

               The grounds for these motions are set forth in ONT’s Opening Brief and

accompanying declarations, submitted herewith.
Case 1:17-cv-00275-LPS Document 395 Filed 12/02/19 Page 2 of 4 PageID #: 14839



                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Jennifer Ying
OF COUNSEL:
                                           Jack B. Blumenfeld (#1014)
Stephen M. Hash                            Jennifer Ying (#5550)
Puneet Kohli                               Jeffrey J. Lyons (#6437)
Samoneh Kadivar                            1201 North Market Street
David Varghese                             P.O. Box 1347
Jeff Gritton                               Wilmington, DE 19899-1347
David B. Weaver                            (302) 658-9200
Alexander Piala
                                           jblumenfeld@mnat.com
BAKER BOTTS L.L.P.
                                           jying@mnat.com
98 San Jacinto Boulevard, Suite 1500
Austin, TX 78701-4078                      jlyons@mnat.com
(512) 322-2642
                                           Attorneys for Defendants

David G. Wille
Johnson K. Kuncheria
BAKER BOTTS L.L.P.
2001 Ross Avenue
Dallas, TX 75201-2980
(214) 953-6595

Elizabeth Durham Flannery
BAKER BOTTS L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, TX 77002-4995
(713) 229-1234

November 22, 2019




                                       2
Case 1:17-cv-00275-LPS Document 395 Filed 12/02/19 Page 3 of 4 PageID #: 14840



                                 RULE 7.1.1 CERTIFICATION

       Pursuant to D. Del. LR 7.1.1, counsel for Defendants states that it has conferred with

counsel for Plaintiff and that Plaintiff opposes this motion.

                                              /s/ Jennifer Ying
                                              Jennifer Ying (#5550)
Case 1:17-cv-00275-LPS Document 395 Filed 12/02/19 Page 4 of 4 PageID #: 14841



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 22, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on November

22, 2019, upon the following in the manner indicated:

Brian E. Farnan, Esquire                                               VIA ELECTRONIC MAIL
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiff

Edward R. Reines, Esquire                                              VIA ELECTRONIC MAIL
Derek C. Walter, Esquire
Robert S. Magee, Esquire
WEIL, GOTSHAL & MANGES LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Attorneys for Plaintiff

Doug W. McClellan, Esquire                                             VIA ELECTRONIC MAIL
WEIL, GOTSHAL & MANGES LLP
700 Louisiana, Suite 1700
Houston, TX 77002-2755
Attorneys for Plaintiff

                                             /s/ Jennifer Ying
                                             Jennifer Ying (#5550)
